Case 1:19-cv-07210-MKV Document 34 Filed 01/30/20 Page 1 of 1

CILENTI & COOPER, PLLC

ATTORNEYS AT LAW
10 Grand Central
155 East 44th Street - 6th Floor

 

Telephone (212) 209-3933
Facsimile (212) 209-7102

January 30, 2020

BY ECF

Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse

40 Foley Square

New York, New York 10007

Re: Miguel Angel Suarez, et. al. v. Brasserie Felix, Inc., et al.
Case No. 19 Civ. 7210 (KPF)(RWL)

 

Dear Judge Failla,

We are counsel to the plaintiffs in the above-referenced FLSA matter for unpaid
wages, minimum wages, and overtime compensation. We provide this status report and
request for a conference to address a recent development in the case.

The parties were scheduled to meet with the court-assigned mediator on Monday
February 3, 2020. The meeting was canceled by defendants because counsel indicated
that the corporate defendant had sought protection pursuant to Chapter 11 of the
Bankruptcy Code.

There appears to be disagreement between the defendants’ bankruptcy counsel
and our office as to whether an automatic stay will apply to the non-debtor defendants.
This pending action appears to be the only impetus for filing the Chapter 11 proceeding
by the corporate defendant.

At the court’s convenience we respectfully request a briefing schedule and
conference to resolve whether the case may be severed and allowed to proceed against
the non-debtor defendants.

We thank the court for its consideration of this matter.

Respestbaity sats itted,

cc: All counsel of record (Via ECF)

   
